                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
        CHAMBERS OF                                                               101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                         BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                             (410) 962-7780
                                                                                       Fax (410) 962-1812


                                                     March 9, 2020

 LETTER TO PLAINTIFFS AND COUNSEL

         RE:     Whitfield, et al. v. Liberty Mutual Group Inc., et al.,
                 Civil No. SAG-18-2108

 Dear Counsel:

         I have reviewed Defendant Roto-Rooter Services Company’s (“Roto-Rooter’s”) Motion to
 Dismiss Plaintiff’s Third Amended Complaint, ECF 43 (“the Motion”). Plaintiffs Charline
 Whitfield and Curtis Nelson, who appear pro se, have not filed an opposition. For the reasons
 stated herein, the Motion will be granted, although Plaintiffs will be granted one final opportunity
 to amend their Complaint.

         Plaintiffs originally sued two other defendants in addition to Roto-Rooter, but the claims
 against those defendants are no longer pending. See ECF 25 (granting former Defendant Stanley
 Steemer International, Inc.’s Motion to Dismiss); ECF 50 (granting the Joint Motion to Dismiss
 claims against former Defendant Liberty Mutual Group, Inc.). In two prior iterations of their
 Complaint, Plaintiffs asserted a negligence claim against Roto-Rooter, based on allegations that
 Roto-Rooter improperly installed a sump pump in Plaintiffs’ basement. ECF 1-3, ¶ 36; ECF 27, ¶
 38. Roto-Rooter filed answers to each of those prior versions of the Complaint. ECF 18; ECF 29.
 In Plaintiffs’ Third Amended Complaint, however, without adding any new factual allegations
 about Roto-Rooter’s conduct, Plaintiffs amended their “negligence” claim to state1:

         To be clear, Roto-Rooter’s negligence was gross negligence, in that Roto-Rooter
         acted with a thoughtless disregard of the consequences of how it was installing the
         sump pump without the exertion of any effort to avoid such negative consequences.
         Moreover, it is in the public interest for companies such as Roto-Rooter to correctly
         install essential home devices such as sump pumps.

 ECF 40, ¶ 32. Thus, the Third Amended Complaint asserts a claim for gross negligence, and Roto-
 Rooter, instead of filing an answer, has moved to dismiss under Fed. R. Civ. P. 12(b)(6). The
 gross negligence count is the only count against Roto-Rooter in this case.

         Even taken as true and in the light most favorable to the Plaintiffs, the factual allegations
 in the Third Amended Complaint do not establish that Roto-Rooter “inflict[ed] injury
 intentionally[,] or [was] so utterly indifferent to the rights of others that [it acted] as if such rights

 1
  While pleadings drafted by pro se litigants are entitled to liberal construction, the Third Amended
 Complaint was filed by Plaintiffs’ prior counsel before his withdrawal from the case.
Whitfield, et al. v. Liberty Mutual Group, Inc., et al.
Civil No. SAG-18-2108
March 9, 2020
Page 2

did not exist.” Barbre v. Pope, 402 Md. 157, 187 (2007) (quoting Liscombe v. Potomac Edison
Co., 303 Md. 619, 635 (1985)). Plaintiffs merely allege that Roto-Rooter installed Plaintiffs’ sump
pump float backwards, and that one of its employees admitted to Plaintiffs “that Roto-Rooter failed
to properly install the sump pump.” ECF 40, ¶¶ 11-12, 19. These facts do not suggest that Roto-
Rooter intentionally mis-installed the sump pump in Plaintiff’s basement, or engaged in conduct
demonstrating “utter indifference” to Plaintiffs’ rights. Compare with Great N. Ins. Co. v. Recall
Total Info. Mgmt., Inc., No. TDC-13-1829, 2014 WL 3845891, at *1-2, *4-5 (discussing the fact-
specific allegations supporting the claim that the defendants were grossly negligent in maintaining
storage racks within a warehouse that were noticeably “overloaded and overstressed,” and in
allowing unlicensed employees to operate heavy machinery, all of which led to a roof collapse).

        Accordingly, Roto-Rooter’s Motion to Dismiss Plaintiffs’ Third Amended Complaint,
ECF 43, will be granted, but Plaintiffs will be allowed thirty days to seek leave to amend their
complaint, one final time, to revert back to their original claim for negligence. Despite the informal
nature of this letter, it will be flagged as an Opinion. An implementing Order will be docketed
herewith. The Clerk is further directed to mail a copy of this letter to Plaintiffs at their address of
record.


                                                   Sincerely yours,

                                                               /s/

                                                   Stephanie A. Gallagher
                                                   United States District Judge
